UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4518


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEWAYNE RESHARD ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:14-cr-00006-JPJ-PMS-1)


Submitted:   October 20, 2016             Decided:   October 25, 2016


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. McAfee, TIMOTHY W. MCAFEE, PLLC, Big Stone Gap,
Virginia, for Appellant.    John P. Fishwisk, Jr., United States
Attorney,   Jennifer  R.   Bockhorst,  Assistant  United  States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dewayne      Reshard     Robinson      was    convicted      following    a    jury

trial of conspiracy to distribute and possess with intent to

distribute heroin (Count 1), in violation of 21 U.S.C. § 846

(2012); conspiracy to provide to an inmate and, while an inmate

of a prison, to obtain heroin (Count 2), in violation of 18

U.S.C. § 371 (2012); and attempting to obtain heroin while an

inmate of a prison (Count 3), in violation of 18 U.S.C. § 1791

(2012).        The district court sentenced him to three concurrent

terms     of    132    months’    imprisonment.             On     appeal,    Robinson

challenges       the   district       court’s      denial    of     his    motion   for

judgment of acquittal on the ground that the evidence at trial

was insufficient to support his conviction for Count 1.                        Finding

no error, we affirm.

     We    review      the   district    court’s        denial    of   a   motion   for

judgment of acquittal de novo.                  United States v. Jaensch, 665
F.3d 83, 93 (4th Cir. 2011).                We will uphold the conviction if

it is supported by substantial evidence, defined as “evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”          United States v. Louthian, 756 F.3d 295,

302-03 (4th Cir. 2014) (internal quotation marks omitted).                           In

making this determination, we view the evidence and draw all

reasonable       inferences      in   the       light   most      favorable    to   the

                                            2
Government.          United States v. McNeal, 818 F.3d 141, 148 (4th

Cir. 2016), cert. denied, __U.S.L.W.__, Nos. 16-5017/5018, 2016
WL 3552855,      2016 WL 3552857        (U.S.      Oct.   3,   2016).      We    must

“consider the evidence in cumulative context rather than in a

piecemeal fashion,” United States v. Strayhorn, 743 F.3d 917,

922 (4th Cir. 2014) (internal quotation marks omitted), and must

defer to the jury’s credibility determinations and resolution of

conflicting evidence, as those decisions “are within the sole

province     of      the   jury    and    are       not     susceptible      to   judicial

review,” Louthian, 756 F.3d at 303 (internal quotation marks

omitted).          “Appellate      reversal          on     grounds    of     insufficient

evidence    will      be   confined       to       cases    where     the    prosecution’s

failure is clear.”          United States v. Fuertes, 805 F.3d 485, 502

(4th    Cir.      2015)    (alterations            and     internal    quotation       marks

omitted), cert. denied, 136 S. Ct. 1220 (2016).

       To   establish        guilt       of     a    narcotics        conspiracy       under

21 U.S.C. § 846, the Government must prove beyond a reasonable

doubt “(1) an agreement between two or more persons . . . to

distribute      or     possess     narcotics         with     intent    to     distribute;

(2) the defendant’s knowledge of the conspiracy; and (3) the

defendant’s        knowing        and     voluntary          participation        in    the

conspiracy.”         United States v. Hickman, 626 F.3d 756, 763 (4th

Cir. 2010) (internal quotation marks omitted).                          The gravamen of

a conspiracy “is an agreement to effectuate a criminal act.”

                                               3
United States v. Yearwood, 518 F.3d 220, 226 (4th Cir. 2008)

(internal quotation marks omitted).                         “The presence of a knowing

and   voluntary          agreement       distinguishes           conspiracy        from        the

completed crime and is therefore an essential element of the

crime of conspiracy.”             United States v. Hackley, 662 F.3d 671,

679 (4th Cir. 2011).             “Once the Government proves a conspiracy,

the evidence need only establish a slight connection between a

defendant and the conspiracy to support conviction.”                                     United

States     v.    Green,    599 F.3d 360,      367    (4th     Cir.    2010).      “The

Government is not required to prove that a defendant knew all

his co-conspirators or all of the details of the conspiracy;

moreover,        guilt    may     be     established          even     by     proof     that     a

defendant played only a minor role in the conspiracy.”                                  Id. at

367-68.

      As    a     conspiracy       is,       by       its    nature,     “clandestine          and

covert,” it is generally proven through circumstantial evidence.

United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en

banc).      “Circumstantial evidence tending to prove a conspiracy

may consist of a defendant’s relationship with other members of

the conspiracy, the length of this association, the defendant’s

attitude        and    conduct,        and    the       nature    of     the    conspiracy.”

Yearwood, 518 F.3d at 226 (brackets and internal quotation marks

omitted).             “While    circumstantial              evidence     may    sufficiently

support     a    conspiracy       conviction,           the    Government       nevertheless

                                                  4
must establish proof of each element of a conspiracy beyond a

reasonable doubt.”              Burgos, 94 F.3d at 858.

        On    appeal,      Robinson       primarily          asserts    that    the    evidence

adduced at trial failed to establish either Robinson’s intent to

distribute         the    heroin     or      an    agreement         between   Robinson       and

others        to   distribute          and        possess      heroin    with     intent      to

distribute.          We have thoroughly reviewed the record and find

Robinson’s arguments unpersuasive.                       Rather, viewed in the light

most     favorable         to    the      Government,          the     evidence       at   trial

permitted the jury to reasonably infer that Robinson knew of,

agreed in, and coordinated details of Danielle Morris’ attempt

to smuggle heroin during a visit to Robinson at the prison where

he was housed as an inmate.                         Evidence of Robinson’s gambling

habits and Morris’ involvement in transferring large amounts of

money to other inmates at Robinson’s direction, coupled with

testimony that gambling debts could be satisfied by smuggling

contraband, also provided support for the jury’s finding that

Robinson and Morris intended the heroin’s further distribution.

       Recorded          telephone        conversations          between       Robinson      and

Morris        tended      to     demonstrate           not     only     Robinson’s         active

involvement in Morris’ smuggling attempt but also their shared

intent to redistribute the heroin.                            This intent is evidenced

particularly strongly by a conversation in which they discussed

their        comparative        risks,       whether         unspecified       activity       was

                                                   5
sufficiently         lucrative           to     justify      those           risks,    and    their

apparent      split      in     profits        based       upon       those       relative    risks.

Although     Morris       and      Robinson       did      not     expressly         identify     the

subject      of     these          comments,         we     conclude          the     jury     could

permissibly infer from this conversation, viewed in the context

of the remaining trial evidence, that the conversation referred

to   the     alleged      conspiracy.                Cf.    Hackley, 662 F.3d    at   680

(inferring conspiracy from single drug transaction based in part

on “cryptic conversation” between defendant and girlfriend).

       Robinson      identifies          a     variety      of    circumstantial            evidence

that    he    adduced         at    trial       in    an    attempt          to     undermine     the

Government’s        case.           However,         the    jury       was    not     required     to

resolve conflicting evidence in Robinson’s favor.                                   See Louthian,
756 F.3d at 303.          Thus, we find no error in the district court’s

conclusion that the evidence, viewed in the light most favorable

to     the   Government,           was        sufficient         to    establish        Robinson’s

knowing      and      voluntary           participation               in     an     agreement      to

distribute and possess with intent to distribute heroin.

       Accordingly, we affirm the district court’s judgment.                                      We

dispense      with       oral       argument         because          the     facts    and    legal

contentions        are   adequately            presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                            AFFIRMED

                                                  6